Citation Nr: 0421387	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for oncychomycosis of both feet.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
conditions (TDIU). 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969 and from November 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Jackson, Mississippi.

In December 1998, the Board issued a decision in which 
service connection was granted for PTSD and the claim of 
entitlement to service connection for a bilateral foot 
condition was reopened but remanded for additional 
development.  The RO issued a rating decision in March 1999 
from which the current appeal arises.  The RO granted service 
connection for oncychomycosis of both feet, rated as 
noncompensable, and effectuated the grant of service 
connection for PTSD, rated as 30 percent disabling.  The 
veteran voiced disagreement with the disability ratings 
assigned via the March 1999 rating decision the following 
month, and, after the issuance of a Statement of the Case 
(SOC) in April 1999, he perfected his appeal in March 2000.  
The Board remanded the veteran's increased rating claims in 
June 2001 for additional development.  The requested 
development is now complete and this matter is again before 
the Board for appellate review.

The issue concerning a TDIU rating arises from a June 2003 
rating decision, with which the veteran voiced disagreement 
in July 2003.  A SOC was issued in January 2004 and the 
veteran perfected his appeal later that same month.

A hearing was held before a decision review officer at the RO 
in August 2002.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims have been developed and obtained.

2.  The veteran's service-connected oncychomycosis covers 
less than five percent of his body, is generally treated with 
topical agents and any exfoliation involves a minimal amount 
of the body and exposed surfaces. 

3.  The veteran's service-connected PTSD has been manifested 
by an inability to obtain or retain employment since June 3, 
1995, the date service connection was established.

4.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement a TDIU rating.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
oncychomycosis of both feet have not been met at any point 
during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.14, 4.118, 
Diagnostic Codes 7806, 7813 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2002).

2.  The schedular criteria for a 100 percent disability 
rating for PTSD have been met throughout the pendency of this 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2003); 38 C.F.R. § 4.29, 4.125-4.132, 
Diagnostic Code 9411 (1996).

3.  The issue of entitlement to a TDIU rating is dismissed.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that both his fungal condition and his 
PTSD are not properly evaluated.  In addition, he contends 
that he is entitled to a TDIU rating due to the severity of 
his service-connected disabilities.

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the 
VCAA notice in the instant case was not provided to the 
veteran prior to adjudication of his claim, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA was 
not enacted until November 9, 2000, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with his claim prior to the initial 
adjudication.  E.g., VAOPGREC 7-2004 (July 16, 2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in June 
2001 in which he was informed of the VCAA.  Specifically, he 
was notified that evidence was needed that showed that his 
service-connected disabilities had worsened enough to warrant 
a greater evaluation and that VA would make reasonable 
efforts to obtain medical records, employment records, and 
records from other governmental agencies as long as he 
provided VA with enough information about the records so that 
a request could be made.  The letter also informed him that 
it was still his responsibility to make sure that VA received 
all requested records and that the sooner he provided his 
evidence, the sooner his case could be decided.  The veteran 
had previously been provided with the schedular criteria used 
to evaluate mental disorders and his bilateral foot condition 
in the April 1999 SOC.  The veteran was provided with the 
revised regulations for evaluating skin conditions via the 
July 2003 Supplemental SOC (SSOC).  The July 2003 SSOC also 
provided him with the prior criteria for evaluating mental 
disorders, as per the June 2001 Board remand.  He was 
subsequently notified via the March 2004 SSOC that his claims 
for increased ratings remained denied.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations for his 
increased rating claims in 1999, 2001, and 2003.  See 
38 C.F.R. § 3.159(c)(4) (2003).  The resulting reports have 
been obtained.  His VA records, identified private medical 
records, and Social Security Administration (SSA) records 
have been associated with his claims folder.  He offered 
testimony in support of his claim in August 2002; a 
transcript is of record.  The veteran has not identified 
evidence not of record.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and further development assistance 
would be otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).

Legal Criteria

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Increased Rating: Oncychomycosis of the Feet 

Onychomycosis, also known as tinea unguium, is a fungal skin 
condition of the fingernails and toenails.  The rating 
schedule criteria for evaluating skin conditions were changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOGCPREC 3-2000 
(Apr. 10, 2000).

Under the old and the revised rating criteria, fungal skin 
conditions are rated as disfigurement of the head, face, or 
neck, as scars, or as dermatitis, depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2003).  
The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has predominant disfigurement of 
the head, face or neck, or that he has disability from scars.  
Therefore, the criteria for evaluating dermatitis is the most 
appropriate in the instant case.

Under old Diagnostic Code 7806, a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration, or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or a 
condition that is exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Under the new skin rating criteria, in effect since August 
30, 2002, dermatitis or eczema is rated as noncompensable if 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected and, no more than topical therapy 
required during the past 12 months.  A 10 percent rating is 
appropriate when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires dermatitis or eczema of 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating requires dermatitis or 
eczema over more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Code 7806 (2003).

Here, a July 1995 VA discharge summary reflects that the 
veteran complained of athlete's foot and was given topical 
cream.  A February 1996 VA discharge summary reflects that 
the veteran's fungal condition was treated with both a 
topical agent and an oral antifungal agent.  He was given a 
30-day supply of the oral agent upon his discharge.

A February 1999 VA skin examination report reflects that the 
veteran indicated that his feet were sore, and that it was 
hard to put on shoes due to his thickened nails.

An October 2001 VA skin examination report reflects that the 
veteran's major complaint was of scaling and blistering of 
the soles of his feet with splitting between the toes.  He 
also had deformed toenails on the first and second toes of 
each foot.  Examination of the feet revealed exfoliation over 
the entire sole of both feet extending up the margins of the 
soles around the pads of both feet.  There were no active 
blisters the day of the examination but there was cracking 
between the toes with evidence of active infestation.  There 
was hypertropic discolored nails on the great and second toes 
of both feet but no evidence of ingrown nails.  There was 
tenderness with manipulation of the great toenail of each 
foot, but there was no evidence of ulceration, calluses, or 
corns.  The report reflects that the veteran was on both oral 
and topical mediation at that time for the fungal disease.

At the August 2002 hearing, the veteran testified that he had 
to purchase shoes a size larger to accommodate his toenails.  
The transcript reflects that he also testified that he had 
itchy, scaly feet and that topical creams did not always 
work.

A May 2003 VA skin examination report reflects that the 
examiner indicated, after thoroughly examining the veteran 
from head to toe, that less than five percent of the 
veteran's body was covered with his skin problems.

His VA medical records include notations of his fungal nail 
condition with treatment but recent records are silent for 
such treatment or for antifungal prescriptions.

Overall, the evidence of record does not reflect that the 
veteran's fungal condition to be productive of exfoliation, 
exudation, or itching that involved either an exposed surface 
or extensive area.  While the October 2001 VA examination 
report reflects that there was evidence of active fungal 
infection and the veteran had exfoliation, the report 
indicates the exfoliation was limited to the soles of both 
his feet up to the margins of the soles around the pads.  As 
such, the medical evidence of record does not present a 
manifestations of oncychomycosis that more closely 
approximates the criteria for a compensable disability rating 
under the prior criteria.  See 38 C.F.R. § 4.7 (2003); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Nor does the evidence of record indicate that the veteran's 
service-connected fungal condition requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the any 12-month period.  Other than 
the February 1996 VA discharge summary and the October 2001 
examination report, there is no medical evidence of anything 
other than topical therapy for his oncychomycosis.  In fact, 
there is no evidence of treatment by corticosteroids or other 
immunosuppressive drugs since August 2002, when the revised 
regulation went into effect.  See VAOGCPREC 3-2000 (Apr. 10, 
2000).  Additionally, the May 2003 examination report 
indicates that the veteran's oncychomycosis covered less than 
five percent of his body.  As such, the Board must conclude 
that the veteran's oncychomycosis disability picture does not 
more closely approximate the criteria for a compensable 
disability rating under the revised criteria at any point 
during the pendency of this appeal.  See 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2003)

As the preponderance of the evidence of record is against a 
compensable disability evaluation for oncychomycosis of both 
feet throughout the pendency of this appeal, a staged rating 
is not appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that the benefit-of-doubt rule does 
not apply when the preponderance of the evidence is against a 
claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 
2001).

Finally, the Board has no reason to doubt that the veteran's 
service-connected fungal condition interferes with the 
completion of certain tasks.  However, the evidence of record 
is not indicative of an exceptional or unusual disability 
picture and is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2003).




Increased Rating: PTSD

During the course of this appeal, the criteria by which the 
veteran's service-connected psychiatric condition is 
evaluated were revised.  This occurred in November 1996.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Thus, the Board will 
proceed to analyze the veteran's claim for an increase under 
both sets of criteria.  If an increase is warranted based 
solely on the revised criteria, the effective date of the 
increase cannot be earlier than the effective date of the 
revised criteria.  VAOGCPREC 3-2000 (Apr. 10, 2000).

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered. Social inadaptability, however, was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9410, 
Note (1) (1996).  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  In the alternative, a 100 percent 
evaluation was warranted if there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  As 
well, a 100 percent evaluation was awarded if the veteran was 
demonstrably unable to obtain or retain employment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The appellant 
only needed to meet one of these criteria to be granted a 100 
percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised schedular criteria, a 
100 percent disability rating contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  Under the revised criteria, the symptoms listed 
in are not intended to constitute an exhaustive list, but 
rather serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here, a July 1995 VA discharge summary reflects that the 
veteran had received in-patient care for PTSD and 
polysubstance abuse.  His then current global assessment of 
functioning (GAF) score was 40, which reflects symptomotology 
resulting in major impairment in several areas on a 
hypothetical continuum of mental health and illness.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The discharge summary reflects that the veteran's 
judgment and insight were affected by anger, and that, upon 
discharge, his employability was undetermined.

A September 1995 private examination report contains 
diagnoses of malingering, drug abuse, dysthymia, and an 
antisocial personality disorder.  The private psychologist 
noted that the veteran was uncooperative and malingered 
throughout the assessment and that the veteran's prognosis 
for the next 12 month was poor and he did not appear capable 
of managing funds responsibly.

A February 1996 VA discharge summary reflects that the 
veteran received in-patient care for chronic PTSD, major 
depression, and alcohol/substance abuse in partial remission.  
The summary contains a GAF score reflective of moderate 
symptoms on the hypothetical continuum of mental health and 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  In addition, the summary indicates 
that the veteran was "never employable."

An April 1996 VA examination report reflects that the veteran 
was initially uncooperative to the point of hostility and his 
testing results were of little assistance other than to 
suggest a tendency to exaggerate the severity and breadth of 
psychological disturbance.  The examiner noted that the 
veteran's views on the management of his VA claims had a 
distinctive paranoid flavor.  He admitted homicidal ideation 
with some frequency, primarily involving individuals within 
VA.

A June 1996 VA discharge summary reflects that the veteran 
had a lot of questions about why the government was not doing 
more for him.  He was not suicidal or homicidal at the time 
of discharge but he did continue to have anger and 
disgruntlement at the government.  

A July 1996 letter from a VA psychologist reflects that, 
based on a vocational evaluation, the veteran's PTSD problems 
rendered him unemployable and any vocational rehabilitation 
program was not feasible.

An August 1996 letter from a VA psychiatrist reflects that 
the veteran showed persistent symptoms of increased arousal 
including severe sleep disturbance, irritability, outbursts 
of anger, difficulty concentrating, hypervigilence, paranoia, 
and exaggerated startle response.  The VA psychiatrist 
indicated that these symptoms affected the veteran's ability 
to obtain and maintain gainful employment, although his most 
debilitating symptoms included his attempts over the years at 
self-medication with alcohol and drugs.  The letter reflects 
that while the veteran's PTSD symptoms were exacerbated by 
substance abuse, his PTSD was primary and resulted in 
complete disability.

A May 1997 SSA determination notice reflects that the veteran 
was determined not under a disability as defined by the 
Social Security Act.  The SSA decision reflects that the 
medical evidence established that the veteran would not be 
disabled if he stopped using drugs and alcohol.  The SSA 
records include two 1995 transmittal sheets that reflect 
primary diagnoses of personality/conduct disorders and 
secondary diagnoses of substance addiction disorders. 

A March 1998 VA mental health note reflects that the 
veteran's PTSD severely restricted his interpersonal 
relationship, caused emotional numbness and social avoidance, 
and impaired his quality of life.  The note contains a GAF 
score indicating serious symptoms.

A May 1998 letter from a VA psychiatrist reflects that the 
veteran was unable to maintain gainful employment.  The 
letter indicates that the prognosis was permanent due to 
PTSD.

A March 1999 VA PTSD examination report reflects moderate 
symptoms of PTSD.  VA progress notes reflect that the veteran 
received outpatient detoxification treatment for drug 
dependence in June 1999.

A January 2000 VA mental health note contains a diagnosis of 
chronic PTSD with ongoing depression and a history of self-
medicating emotional distress.  The note contains a GAF score 
indicating serious symptoms.

A December 2000 letter from a VA chief psychiatrist reflects 
that the veteran had completed a six-week PTSD program and 
was not able to return to work.

An October 2001 VA PTSD examination report reflects that the 
veteran was casually dressed, poorly groomed, and initially 
less than cooperative.  Examination revealed memory lapses 
for past events, insight was poorly developed, and judgment 
was considered only fair.  The report contains impressions of 
chronic PTSD, substance abuse in remission, and an adult 
antisocial behavior.  A GAF score reflected mild to moderate 
PTSD.

A May 2003 VA PTSD examination report reflects that the 
veteran had serious impairment in social, occupational, and 
psychological functioning.  The examiner noted that while the 
veteran had a history of accentuating his symptoms, he had 
seemed to be attempting to be honest during the interview.  
The veteran had recently been in jail, lived with his mother, 
and indicated he was not able to handle money.

A September 2003 VA discharge summary reflects that the 
veteran had been hospitalized when he expressed he feared he 
would harm someone if not admitted to the hospital.  He was 
not considered a danger to himself or others at the time of 
discharge.

A January 2004 letter signed by a VA nurse practitioner and a 
VA psychiatrist reflects that the veteran was in a dual 
diagnosis day treatment program, including for PTSD.  The 
letter also reflects that the veteran was unemployable.

While the medical evidence of record is reflective of 
moderate to serious symptoms of PTSD during the pendency of 
this appeal, the evidence consistently shows that various 
physicians have indicated that the veteran is unemployable.  
Under the prior regulations for evaluating mental disorder, 
if the veteran was demonstrably unable to obtain or retain 
employment due to his service-connected mental disorder, a 
100 percent disability rating was warranted.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. 
App. 95 (1994).  While the evidence is suggestive that the 
veteran's documented struggle with drug and alcohol 
dependence resulted in or at least affected his ability to 
maintain employment, competent medical opinion has also 
indicated that his unemployability is the result of his PTSD 
alone.  

In view of this, it must be concluded the veteran satisfied 
the criteria for a 100 percent schedular disability rating 
under regulation in effect prior to 1996, effective from June 
1995, when service connection was established.  Likewise, it 
may be concluded the veteran's symptoms (while not precisely 
mirroring those set out in the rating schedule for a 100 
percent evaluation effective since 1996), nevertheless have 
produced total occupation impairment as contemplated for a 
100 percent rating under the revised criteria.  As a 100 
percent disability rating is warranted throughout the 
pendency of this appeal, entitlement to a TDIU rating is 
moot.







	(CONTINUED ON NEXT PAGE)




ORDER

A compensable disability rating for oncychomycosis of both 
feet is denied.

A 100 percent disability rating for PTSD is granted from June 
3, 1995, subject to the laws and regulations governing the 
disbursement of VA monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
dismissed as moot.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



